 
EXHIBIT 10.1
 
 
EXECUTION VERSION


AMENDMENT NO. 3, dated as of March 6, 2012 (this “Amendment”), to the Credit
Agreement (as defined below) among Gentiva Health Services, Inc., a Delaware
corporation, as Borrower (the “Borrower”), the Lenders party thereto and Bank of
America, N.A., as Administrative Agent.
 
RECITALS
 
WHEREAS, the Borrower, the Lenders party thereto from time to time and Bank of
America, N.A., as Administrative Agent (the “Administrative Agent”), are party
to that certain Credit Agreement dated as of August 17, 2010 and as amended on
March 9, 2011 and November 28, 2011 (as may be further amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).
 
WHEREAS, the Borrower desires to modify certain terms of the Credit Agreement as
set forth in this Agreement.
 
WHEREAS, Section 10.01 of the Credit Agreement provides that the Borrower may,
with the consent of the Required Lenders, amend the Loan Documents.
 
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
 
ARTICLE I
 
Amendment
 
SECTION 1.01. Defined Terms.  Capitalized terms used herein (including in the
recitals hereto) and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The rules of construction
specified in Section 1.02 of the Credit Agreement also apply to this Amendment.
 
SECTION 1.02. Amendment of Credit Agreement.  The Credit Agreement is hereby
amended effective as of the Third Amendment Effective Date (as defined herein)
as follows:
 
(i) The fourth paragraph of the “Preliminary Statements” of the Credit Agreement
is hereby amended and restated by inserting the words “on the Closing Date,”
following the words “In furtherance of the foregoing,”.
 
(ii) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following new definitions in the correct alphabetical order:
 
“Consolidated Cash Interest Charges” means, for any Measurement Period, the sum
of (a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent paid in cash and treated as interest in accordance with
 

 
 

--------------------------------------------------------------------------------

 

GAAP, plus (b) all interest paid or payable (without duplication) in cash with
respect to discontinued operations, plus (c) the portion of rent expense under
Capitalized Leases that is paid in cash and treated as interest in accordance
with GAAP, minus (d) any cash interest income, in each case, of or by the
Borrower and its Subsidiaries on a consolidated basis for the most recently
completed Measurement Period.
 
“Second Amended Credit Agreement” means the credit agreement dated as of August
17, 2010, as amended by the First Refinancing Amendment and the Second Amendment
without giving effect to the Third Amendment.
 
“Third Amendment” means the Third Amendment to this Agreement dated as of March
6, 2012, among the Borrower, the Lenders party thereto and the Administrative
Agent.
 
(iii) Section 1.01 of the Credit Agreement is hereby amended by inserting the
new definitions listed in Schedule I in the correct alphabetical order.
 
(iv) The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended and restated by replacing the first paragraph of
such definition in its entirety as follows:
 
“means (I) for the period from the Closing Date to, but not including the First
Refinancing Amendment Effective Date, the Applicable Rate as defined in the
Original Credit Agreement, (II) for the period from the First Refinancing
Amendment Effective Date to, but not including the Third Amendment Effective
Date, the Applicable Rate as defined in the Second Amended Credit Agreement and
(III) thereafter (a) in respect of the Term B Facility, 4.25% per annum for Base
Rate Loans and 5.25% per annum for Eurodollar Rate Loans, (b) in respect of the
Term A Facility (i) from the Third Amendment Effective Date until the date on
which the Administrative Agent received a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal year ending December 31, 2011, 4.00% per annum
for Base Rate Loans and 5.00% per annum for Eurodollar Rate Loans and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b) and (c) in respect of the Revolving Credit Facility the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):”


(v) The definition of “Applicable Rate” set forth in Section 1.01 of the Credit
Agreement is hereby amended by replacing the chart therein with the following:
 

 
- 2 -

--------------------------------------------------------------------------------

 




 
Applicable Rate
   
Pricing
Level
Consolidated
Leverage
Ratio
Eurodollar
Rate for
Revolving Credit
Facility and
Letter of
Credit Fees
Base Rate
for
Revolving
Credit
Facility
Eurodollar
Rate for
Term A
Facility
Base
Rate for
Term A
Facility
   
1
≥ 3.0:1
5.00%
4.00%
5.00%
4.00%
   
2
≥ 2.0:1 but <3.0:1
4.50%
3.50%
4.75%
3.75%
   
3
<2.0:1
4.00%
3.00%
4.50%
3.50%
 



 
(vi) The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby amended by:
 
(I)  
replacing clause (iv) in its entirety with the following:

 
“(iv) extraordinary, unusual or non−recurring charges or losses reducing such
Consolidated Net Income related solely to (A) the settlement of litigation
existing on the Closing Date with respect to the Acquired Business in an
aggregate amount not to exceed $25,000,000 since the Closing Date and (B) the
settlement of litigation, other than litigation relating to the matters referred
to in clause (A) above, in an aggregate amount not to exceed $20,000,000;”
 
(II)  
replacing clause (v) in its entirety with the following:

 
“(v) other extraordinary, unusual or nonrecurring cash charges reducing
Consolidated Net Income in an aggregate amount not to exceed (1) the amounts set
forth on Schedule 1.01 for the periods set forth thereon and (2) exclusive of
amounts set forth in subclause (1), (A) $504,000 for the quarterly period ended
June 30, 2011, $3,345,000 for the quarterly period ended September 30, 2011 and
$14,282,000 for the quarterly period ended December 31, 2011 plus (B)
$15,000,000 for each Measurement Period beginning after December 31, 2011,”
 
(III)  
replacing clause (a)(xii) in its entirety with the following:

 

 
- 3 -

--------------------------------------------------------------------------------

 

“(xii) any fees, expenses, prepayment premium or other costs paid in connection
with the First Refinancing Amendment, Second Amendment or Third Amendment, and”
 
(IV)  
replacing clause (a)(xiii) in its entirety with the following:

 
“(xiii) charges or losses reducing Consolidated Net Income incurred in
connection with the closure of certain facilities and branch offices of the
Borrower and its subsidiaries during the fourth quarter of the fiscal year ended
December 31, 2011 and during the fiscal year ended December 31, 2012 in an
aggregate amount not to exceed $5,000,000,”
 
(V)  
replacing clause (c)(ii) in its entirety with the following:

 
“(ii) all non-cash items increasing Consolidated Net Income (including, among
other things, any non-cash items that increase Consolidated Net Income as a
result of prepayments of Term Loans pursuant to Section 2.05(a)(iv)),”
 
(vii) The definition of “Excess Cash Flow” set forth in Section 1.01 of the
Credit Agreement is hereby amended by inserting “(excluding, for purposes of
calculating Consolidated EBITDA, the impact of clauses (iv), (v), (xii) and
(xiii) in the calculation of Consolidated EBITDA)” immediately following the
reference to “Consolidated EBITDA” therein.
 
(viii) The definition of “Consolidated Interest Coverage Ratio” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety with the following:
 
“Consolidated Cash Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash
Interest Charges, in each case, of or by the Borrower and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period; provided
that such Consolidated Cash Interest Coverage Ratio shall be determined on a Pro
Forma Basis.
 
(ix) The definition of “Revolving Credit Commitment” set forth in Section 1.01
of the Credit Agreement is hereby amended by deleting the reference therein to
“$125,000,000” and replacing it with a reference to “$110,000,000”.
 
(x) The Table of Contents of the Credit Agreement is hereby amended and restated
by replacing the reference to “Minimum Consolidated Interest Coverage Ratio”
with “Minimum Consolidated Cash Interest Coverage”.
 
(xi) Section 2.05 of the Credit Agreement is hereby amended by inserting a new
Section 2.05(a)(iv) as set forth on Schedule II.
 

 
- 4 -

--------------------------------------------------------------------------------

 

(xii) Section 2.05(a)(i) of the Credit Agreement is hereby amended by inserting
(1) “, Section 2.05(a)(iv)” immediately following the first reference to
“Section 2.05(a)(i)” therein, (2) “any Class of” immediately before the first
reference to “Term Loans” therein and (3) “, as applicable,” immediately after
the reference “ratably to the Term A Facility and the Term B Facility” in the
penultimate sentence therein.
 
(xiii) Clause (B) of Section 2.05(b)(i) is hereby amended by inserting “ and an
amount equal to the discounted amount actually paid by the Borrower in respect
of the principal amount of Term Loans voluntarily prepaid pursuant to Section
2.05(a)(iv)” immediately following the reference to “Section 2.05(a)(i)”
therein.
 
(xiv) Section 2.05(b)(ii) of the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
“If (x) the Borrower or any of its Subsidiaries Disposes of any property (other
than any Disposition of any property permitted by Section 7.05(a), (b), (c),
(d), (e,), (f), (g), (h), (i), (j) and (k), provided that the exclusion for
clause (k) shall only apply to the first Net Cash Proceeds received by the
Borrower from Dispositions of property pursuant to such clause with an aggregate
book value of up to $50,000,000) or (y) any Casualty Event occurs which results
in the realization by such Person of Net Cash Proceeds), the Borrower shall
prepay an aggregate principal amount of Loans equal to 100% of such Net Cash
Proceeds immediately upon receipt thereof by such Person (such prepayments to be
applied as set forth in clauses (vi) and (ix) below); provided, however, that,
with respect to any Net Cash Proceeds realized under a Disposition described in
this Section 2.05(b)(ii), at the election of the Borrower (as notified by the
Borrower to the Administrative Agent on or prior to the date of such
Disposition), and so long as no Default or Event of Default shall have occurred
and be continuing, the Borrower or such Subsidiary may reinvest all or any
portion of such Net Cash Proceeds in operating assets so long as within 365 days
after the receipt of such Net Cash Proceeds, such purchase shall have been
consummated (as certified by the Borrower in writing to the Administrative
Agent); and provided further, however, that any Net Cash Proceeds not so
reinvested shall be immediately applied to the prepayment of the Loans as set
forth in this Section 2.05(b)(ii)”
 
(xv) Clause (k) of Section 7.05 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“so long as no Default has occurred and is continuing or would result therefrom,
Dispositions by the Borrower and its Subsidiaries of property; provided that the
book value of all property so Disposed of shall not exceed $75,000,000 from and
after the Closing Date and at least 75% of the purchase price for such property
shall be paid to the Borrower or its Subsidiaries in cash or Cash Equivalents;
provided, further, that if the aggre-
 

 
- 5 -

--------------------------------------------------------------------------------

 

gate book value of all property so Disposed exceeds $50,000,000, the Net Cash
Proceeds from such Dispositions described in this proviso shall be applied to
prepay the Term Loans in accordance with Section 2.05(b)(ii) hereof; and”
 
(xvi) Clause (k) of Section 7.06 of the Credit Agreement is hereby amended by
deleting the reference therein to “$10,000,000” and replacing it with a
reference to “$20,000,000”.
 
(xvii) Clause (a) of Section 7.11 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“Consolidated Cash Interest Coverage Ratio.  Permit the Consolidated Cash
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than the ratio set forth below opposite such fiscal quarter:
 

 
Four Fiscal Quarters Ending
Minimum Consolidated
Cash Interest Coverage
Ratio
   
December 31, 2011
2.25 to 1.00
   
March 31, 2012
2.00 to 1.00
   
June 30, 2012
2.00 to 1.00
   
September 30, 2012
2.00 to 1.00
   
December 31, 2012
2.00 to 1.00
   
March 31, 2013
2.00 to 1.00
   
June 30, 2013
2.00 to 1.00
   
September 30, 2013
1.75 to 1.00
   
December 31, 2013
1.75 to 1.00
   
March 31, 2014
1.75 to 1.00
   
June 30, 2014
1.75 to 1.00
   
each fiscal quarter thereafter
2.00 to 1.00
 



 

 
- 6 -

--------------------------------------------------------------------------------

 



(xviii) Clause (b) of Section 7.11 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
“Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio at any
time during any period of four fiscal quarters of the Borrower set forth below
to be greater than the ratio set forth below opposite such period:
 

 
Four Fiscal Quarters Ending
Maximum Consolidated
Leverage Ratio
   
Closing Date through the fourth fiscal quarter of 2011
4.75 to 1.00
   
March 31, 2012
6.25 to 1.00
   
June 30, 2012
6.25 to 1.00
   
September 30, 2012
6.25 to 1.00
   
December 31, 2012
6.25 to 1.00
   
March 31, 2013
6.25 to 1.00
   
June 30, 2013
6.25 to 1.00
   
September 30, 2013
6.25 to 1.00
   
December 31, 2013
6.25 to 1.00
   
March 31, 2014
6.25 to 1.00
   
June 30, 2014
6.25 to 1.00
   
September 30, 2014
6.25 to 1.00
   
each fiscal quarter thereafter
5.75 to 1.00
 



 
(xix) Exhibit D to the Credit Agreement shall be amended and restated in its
entirety as set forth on Schedule III hereto.
 
(xx) Exhibit L shall be added to the Credit Agreement in the form set forth on
Schedule IV hereto.
 
(xxi) Exhibit M shall be added to the Credit Agreement in the form set forth on
Schedule V hereto.
 
(xxii) Exhibit N shall be added to the Credit Agreement in the form set forth on
Schedule VI hereto.
 
(xxiii) Exhibit O shall be added to the Credit Agreement in the form set forth
on Schedule VII hereto.
 
(xxiv) Exhibit P shall be added to the Credit Agreement in the form set forth on
Schedule VIII hereto.
 
(xxv) Exhibit Q shall be added to the Credit Agreement in the form set forth on
Schedule IX hereto.
 

 
- 7 -

--------------------------------------------------------------------------------

 

(xxvi) Exhibit R shall be added to the Credit Agreement in the form set forth on
Schedule X hereto.
 
SECTION 1.03. Amendment Effectiveness.  Section 1.02 of this Amendment shall
become effective as of the first date (the “Third Amendment Effective Date”) on
which the following conditions have been satisfied:
 
(a)           The Administrative Agent (or its counsel) shall have received from
(i) the Borrower, (ii) the Required Lenders and (iv) the Administrative Agent,
either (x) counterparts of this Amendment signed on behalf of such parties or
(y) written evidence reasonably satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmissions of signed signature
pages) that such parties have signed counterparts of this Amendment.
 
(b)           The Administrative Agent shall have received from the Borrower a
consent fee payable in Dollars for the account of each Lender that has returned
an executed counterpart to this Amendment to the Administrative Agent at or
prior to 4:00 p.m., New York City time on February 29, 2012 (the “Consent
Deadline” and each such Lender, a “Consenting Lender”) equal to 0.50% of the
aggregate principal amount of the Term Loans, Revolving Credit Loans or
Revolving Credit Commitments, as applicable, held by (and voted by) such
Consenting Lender as of the Consent Deadline.
 
(c)           The Borrower shall have made an optional prepayment of Term Loans
pursuant to Section 2.05(a) of the Credit Agreement in an aggregate principal
amount of $50.0 million and such prepayment shall have been directed by the
Borrower to be applied ratably between the Term A Facility and the Term B
Facility to the scheduled amortization of each such Term Facility as directed by
the Borrower.
 
(d)           Each Loan Party shall have entered into a reaffirmation agreement,
in form and substance reasonably satisfactory to the Administrative Agent, and
Exhibit A hereto lists each Guarantor.
 
(e)           The Administrative Agent shall have received an officers’
certificate from the Borrower including a representation by a Responsible
Officer that (i) no Default or Event of Default exists and is continuing on the
Third Amendment Effective Date and (ii) all representations and warranties
contained in the Credit Agreement are true and correct in all material respects
on and as of the Third Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided that representations and warranties that are qualified by
materiality shall be true and correct in all respects).
 
(f)           The Administrative Agent shall have received a closing certificate
executed by the Secretary or Assistant Secretary (or a director in lieu thereof)
of the Borrower dated the Third Amendment Effective Date, substantially in the
form of the closing certificate delivered by the Borrower on the Closing Date in
connection with the Original
 

 
- 8 -

--------------------------------------------------------------------------------

 

Credit Agreement, and certifying that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of the Borrower authorizing the execution, delivery and
performance of this Amendment and that such resolutions have not been modified,
rescinded or amended and are in full force and effect.
 
(g)           The Administrative Agent shall have received a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto).
 
(h)           The Borrower shall have paid all reasonable and documented fees
and expenses owed to the Administrative Agent and Merrill Lynch, Pierce, Fenner
& Smith Incorporated in connection with this Amendment and the transactions
contemplated hereby, to the extent an invoice has been provided to the Borrower
at least two Business Days prior to the Third Amendment Effective Date,
including the reasonable fees, charges and disbursements of Cahill Gordon &
Reindel LLP, counsel for the Administrative Agent.
 
The Administrative Agent shall notify the Borrower and the Required Lenders of
the Third Amendment Effective Date and such notice shall be conclusive and
binding.
 
SECTION 1.04. Representations and Warranties.
 
(a) To induce the other parties hereto to enter into this Amendment, the
Borrower represents and warrants to each of the Lenders and the Administrative
Agent that, as of the Third Amendment Effective Date and after giving effect to
the transactions and amendments to occur on the Third Amendment Effective Date,
this Amendment has been duly authorized, executed and delivered by the Borrower
and constitutes, and the Credit Agreement, as amended hereby on the Third
Amendment Effective Date, will constitute, legal, valid and binding obligations
of the Loan Parties, enforceable against each of the Loan Parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity and the implied covenant of good faith
and fair dealing.
 
(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are, after giving effect to this Amendment, true and correct in all
material respects on and as of the Third Amendment Effective Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date in which case
they shall be true and correct in all material respects as of such earlier date
(provided that representations and warranties that are qualified by materiality
shall be true and correct in all respects).
 
(c) After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred and is continuing on the
Third Amendment Effective Date.
 

 
- 9 -

--------------------------------------------------------------------------------

 



SECTION 1.05. Post-Effectiveness Covenant
 
(a) Within sixty (60) days after the Third Amendment Effective Date, unless
extended in writing by the Administrative Agent in its sole discretion, with
respect to the Mortgaged Property, the Borrower shall deliver or shall cause the
applicable Loan Party to deliver, to the Administrative Agent the following:
 
(i) with respect to each existing Mortgage, a date down endorsement (or in Texas
a so-called T-38 endorsement and accompanying title searches) to the existing
Mortgage Policy which shall be in form and substance reasonably satisfactory to
the Administrative Agent and reasonably assures the Administrative Agent as of
the date of the endorsement that the Mortgaged Property subject to the lien of
the existing Mortgage is free and clear of all defects and encumbrances subject
only to Liens permitted under the Mortgage and such date down endorsement (or in
Texas, a so-called T-38 Endorsement and accompanying title searches) shall be in
form and substance reasonably acceptable to the Administrative Agent;
 
(ii) with respect to each Mortgaged Property, such affidavits, certificates,
information and instruments of indemnification as shall be required to induce
the title insurance company to issue the endorsement to the Mortgage Policy
contemplated in subparagraph (i) of this Section 1.05 and evidence of payment of
all applicable title insurance premiums, search and examination charges,
mortgage recording taxes and related charges required for the issuance of the
endorsement to the Mortgage Policy contemplated in subparagraph (i) of this
Section 1.05; and either:
 
(A) a favorable opinion, addressed to the Administrative Agent and each of the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent, from local counsel in the jurisdiction in which the Mortgaged Property is
located substantially to the effect that:
 
(1)           the recording of the existing Mortgage is the only filing or
recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Obligations, including the
Obligations evidenced by the Credit Agreement, as amended pursuant to this Third
Amendment, and the other documents executed in connection therewith, for the
benefit of the Secured Parties; and  
 
(2)           no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions, including, without limitation, the
payment of any mortgage recording taxes or similar taxes, are necessary or
appropriate under applicable law in order to maintain the continued
enforceability, validity or priority of the lien created by such Mortgage as
security for the Obligations, including the Obligations evidenced by the Credit
Agreement, as amended pursuant to this Third Amendment, and the other documents
executed in connection therewith, for the benefit of the Secured Parties; or
 

 
- 10 -

--------------------------------------------------------------------------------

 



(B)  such other documentation with respect to the Mortgaged Property, in each
case in form and substance reasonably acceptable to the Administrative Agent, as
shall confirm the enforceability, validity and perfection of the lien in favor
of the Secured Parties, including, without limitation:
 
(1)           an executed amendment to the existing Mortgage (the “Mortgage
Amendment” and the existing Mortgage, as amended by such Mortgage Amendment, if
any, a “Mortgage”);
 
(2)           a favorable opinion, addressed to the Administrative Agent and the
Lenders covering the due authorization, execution, delivery and enforceability
of the applicable Mortgage, and shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent; and
 
(3)           evidence of payment by the Borrower of all search and examination
charges, escrow charges and related charges, mortgage recording taxes, fees,
charges, costs and expenses required for the recording of the Mortgage Amendment
referred to above.

 
SECTION 1.06. Effect of Amendment.
 
(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of, the Lenders or the Agents under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.  Nothing herein shall be deemed to establish a precedent for
purposes of interpreting the provisions of the Credit Agreement or entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances.  This Amendment shall apply to and be effective only with respect
to the provisions of the Credit Agreement and the other Loan Documents
specifically referred to herein.  Each and every term, condition, obligation,
covenant and agreement contained in the Credit Agreement or any other Loan
Document is hereby ratified and re-affirmed in all respects and shall continue
in full force and effect.  The Borrower reaffirms its obligations under the Loan
Documents to which it is a party and the validity of the Liens granted by it
pursuant to the Collateral Documents.
 
(b) On and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of like import, and each reference to the Credit Agreement, “thereunder,”
“thereof,” “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Credit Agreement, as amended hereby.  This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.
 

 
- 11 -

--------------------------------------------------------------------------------

 



SECTION 1.07. Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York. The provisions of
Sections 10.14 and 10.15 of the Credit Agreement shall apply to this Amendment
to the same extent as if fully set forth herein.
 
SECTION 1.08. Costs and Expenses.  To the extent contemplated by Section 10.04
of the Credit Agreement, the Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment and the transactions contemplated hereby, including the reasonable
fees, charges and disbursements of Cahill Gordon & Reindel llp, counsel for the
Administrative Agent.
 
SECTION 1.09. Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same
instrument.  Delivery of any executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means shall be
effective as delivery of a manually executed counterpart hereof.
 
SECTION 1.10. Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.
 
 
 
 
 
 
 
 
 
 
 

 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.
 

 
GENTIVA HEALTH SERVICES, INC.
         
By:
 /s/  Eric Slusser      
Name:
Eric Slusser
     
Title:
Executive Vice President and
Chief Financial Officer
 

 
 
 
 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 


 
[Amendment No. 3- Signature Page]
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 

 
BANK OF AMERICA, N.A., individually and as Administrative Agent, Swing Line
Lender and L/C Issuer
         
By:
 /s/  Zubin R. Shroff      
Name:
Zubin R. Shroff
     
Title:
Director  

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 



 
[Amendment No. 3- Signature Page]
 
 

--------------------------------------------------------------------------------

 
 
 
 

       
as a Term A Lender
         
By:
       
Name:
 
     
Title:
   

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 



 
[Amendment No. 3- Term A Lender Signature Page]
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

       
as a Term B Lender
         
By:
       
Name:
 
     
Title:
   

 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 



 
[Amendment No. 3- Term B Lender Signature Page]
 
 

--------------------------------------------------------------------------------

 

The undersigned Revolving Credit Lender hereby irrevocably and unconditionally
approves the Amendment.
 
 

       
as a Revolving Credit Lender (type name of the legal entity)
       
By:
       
Name:
 
     
Title:
   

 
 

       
[If a second signature is necessary:
         
By:
       
Name:
 
     
Title:
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 



 
[Amendment No. 3 – Revolving Lender Signature Page]
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
Guarantors
 
Access Home Health of Florida, Inc.
Capital CareResources of South Carolina, Inc.
Capital CareResources, Inc.
Capital Health Management Group, Inc.
CareNation, Inc.
Chattahoochee Valley Home Care Services, Inc.
Chattahoochee Valley Home Health, Inc.
CHMG Acquisition Corp.
CHMG of Atlanta, Inc.
CHMG of Griffin, Inc.
Eastern Carolina Home Health Agency, Inc.
Family Hospice, Ltd.
FHI GP, Inc.
FHI Health Systems, Inc.
FHI LP, Inc.
FHI Management, Ltd.
Gentiva Certified Healthcare Corp.
Gentiva Health Services (Certified), Inc.
Gentiva Health Services (USA) Inc.
Gentiva Health Services Holding Corp.
Gentiva Rehab Without Walls, LLC
Gentiva Services of New York, Inc.
Gilbert's Home Health Agency, Inc.
Gilbert's Hospice Care of Mississippi, LLC
Gilbert's Hospice Care, LLC
Healthfield Home Health, Inc.
Healthfield Hospice Services, Inc.
Healthfield of Southwest Georgia, Inc.
Healthfield of Statesboro, Inc.
Healthfield of Tennessee, Inc.
Healthfield Operating Group, Inc.
Healthfield, Inc.
Home Health Care Affiliates of Central Mississippi, L.L.C.
Home Health Care Affiliates of Mississippi, Inc.
Home Health Care Affiliates, Inc.
Home Health Care of Carteret County, Inc.
Horizon Health Network LLC
Mid-South Home Care Services, Inc.
Mid-South Home Care Services, LLC
Mid-South Home Health Agency, Inc.
Mid-South Home Health Agency, LLC
 
 
 
A-1

--------------------------------------------------------------------------------

 

Mid-South Home Health of Gadsden, Inc.
New York Healthcare Services, Inc.
Odyssey Healthcare Austin, LLC
Odyssey Healthcare Detroit, LLC
Odyssey Healthcare Fort Worth, LLC
Odyssey HealthCare GP, LLC
Odyssey HealthCare Holding Company
Odyssey HealthCare LP, LLC
Odyssey HealthCare Management, LP
Odyssey HealthCare of Augusta, LLC
Odyssey HealthCare of Collier County, Inc.
Odyssey Healthcare of Flint, LLC
Odyssey HealthCare of Hillsborough County, Inc.
Odyssey HealthCare of Manatee County, Inc.
Odyssey HealthCare of Marion County, Inc.
Odyssey HealthCare of Northwest Florida, Inc.
Odyssey Healthcare of Pinellas County, Inc.
Odyssey Healthcare of St. Louis, LLC
Odyssey HealthCare Operating A, LP
Odyssey HealthCare Operating B, LP
Odyssey Healthcare, Inc.
OHS Service Corp.
PHHC Acquisition Corp.
QC-Medi New York, Inc.
Quality Care-USA, Inc.
Quality Managed Care, Inc.
Tar Heel Health Care Services, Inc.
Tar Heel Staffing, Inc.
The Healthfield Group, Inc.
Total Care Home Health of Louisburg, Inc.
Total Care Home Health of North Carolina, Inc.
Total Care Home Health of South Carolina, Inc.
Total Care Services, Inc.
Van Winkle Home Health Care, Inc.
Vista Hospice Care, Inc.
VistaCare of Boston, LLC
VistaCare USA, Inc.
VistaCare, Inc.
Wiregrass Hospice Care, Inc.
Wiregrass Hospice LLC
Wiregrass Hospice of South Carolina, LLC
 

 
A-2

--------------------------------------------------------------------------------

 

SCHEDULE I
 
“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit L.
 
“Acceptance Date” has the meaning given to such term in Section 2.05(iv)(D)(2).
 
“Applicable Discount” has the meaning given to such term in Section
2.05(iv)(C)(2).
 
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(iv); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Subsidiaries or Affiliates may act as the Auction Agent.
 
“Borrower Offer of Specified Discount Prepayment” means the offer by the
Borrower to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(iv).
 
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Term Lender of, a voluntary prepayment of Term Loans at a specified range of
discounts to par pursuant to Section 2.05(a)(iv).
 
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(iv).
 
“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Term A Commitments, Term B Commitments or Additional Term B
Commitments and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Term A Loans,
Term B Loans,  Additional Term B Loans, Term A Commitments, Term B Commitments
and Additional Term B Commitments  (and in each case, the Loans made pursuant to
such Commitments) that have different terms and conditions shall be construed to
be in different Classes.  Commitments (and, in each case, the Loans made
pursuant to such Commitments) that have the same terms and conditions shall be
construed to be in the same Class.
 

 
A-I-1

--------------------------------------------------------------------------------

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.05(a)(iv)(C) substantially in the form of Exhibit M.
 
“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit N, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
 
“Discount Range Prepayment Response Date” has the meaning given to such term in
Section 2.05(iv)(C)(1).
 
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified
 
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offer or
Borrower Solicitation of Discounted Prepayment Offer, five (5) Business Days
following the Specified Discount Prepayment Response Date, the Discount Range
Prepayment Response Date or the Solicited Discounted Prepayment Response Date,
as applicable, in accordance with Section 2.05(a)(iv)(B)(1), Section
2.05(a)(iv)(C)(1) or Section 2.05(a)(iv)(D)(1), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.
 
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit O, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
 
“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section
2.05(a)(iv)(D) substantially in the form of Exhibit P.
 
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(iv)(B)
substantially in the form of Exhibit Q.
 
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit R, to a Specified Discount
Prepayment Notice.
 
“Solicited Discounted Prepayment Response Date” has the meaning given to such
term in Section 2.05(iv)(D)(1).
 

 
A-I-2

--------------------------------------------------------------------------------

 

SCHEDULE II
 
Section 2.05 of the Credit Agreement is hereby amended by inserting a new
Section 2.05(a)(iv) as follows:
 
“(iv) Notwithstanding anything in any Loan Document to the contrary, so long as
no Default or Event of Default has occurred and is continuing, the Borrower may
prepay the outstanding Term Loans  on the following basis:
 
(A)           The Borrower shall have the right to make a voluntary prepayment
of Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(iv); provided that the Borrower shall not initiate any
action under this Section 2.05(a)(iv) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Term Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers.
 
(B)           (1) Subject to the proviso to subsection (A) above, the Borrower
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Borrower, to (x) each Term Lender
and/or (y) each Term Lender with respect any Class of  Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(iv)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Term Lenders (the
“Specified Discount Prepayment Response Date”).
 

 
A-II-1

--------------------------------------------------------------------------------

 

(2)           Each Term Lender receiving such offer shall notify the Auction
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its applicable then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.
 
(3)           If there is at least one Discount Prepayment Accepting Lender,
the  Borrower will make a prepayment of outstanding Term Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective Outstanding Amount and tranches of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to subsection (2)
above; provided that, if the aggregate principal amount of Term Loans accepted
for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three (3)
Business Days following the Specified Discount Prepayment Response Date, notify
(I) the Borrower of the respective Term Lenders’ responses to such offer, the
Discounted Prepayment Effective Date and the aggregate principal amount of the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, and the aggregate principal
amount and the tranches of Term Loans to be prepaid at the Specified Discount on
such date and (III) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the principal amount, tranche
and Type of Term Loans of such Lender to be prepaid at the Specified Discount on
such date. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
 
(C)           (1) Subject to the proviso to subsection (A) above, the Borrower
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of the Borrower, to (x) each Term Lender and/or
(y) each Term Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate
principal amount of the relevant Term Loans (the “Discount Range Prepayment
Amount”), the tranche or tranches of Term Loans subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Term Loans with respect to each rele
 

 
A-II-2

--------------------------------------------------------------------------------

 

vant tranche of Term Loans willing to be prepaid by the Borrower (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Term Loans and, in
such event, each such offer will be treated as separate offer pursuant to the
terms of this Section), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $10,000,000 and whole increments of $1,000,000
in excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Term Lender to the Auction Agent (or its delegate) by
no later than 5:00 p.m., on the third Business Day after the date of delivery of
such notice to such Lenders (the “Discount Range Prepayment Response Date”).
Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Term Lender is willing to allow prepayment of any or
all of its then outstanding Term Loans of the applicable tranche or tranches and
the maximum aggregate principal amount and tranches of such Lender’s Term Loans
(the “Submitted Amount”) such Term Lender is willing to have prepaid at the
Submitted Discount. Any Term Lender whose Discount Range Prepayment Offer is not
received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Term Loan Prepayment of
any of its Term Loans at any discount to their par value within the Discount
Range.
 
(2)           The Auction Agent shall review all Discount Range Prepayment
Offers received on or before the applicable Discount Range Prepayment Response
Date and shall determine (in consultation with the Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount (as defined below) and Term Loans to be
prepaid at such Applicable Discount in accordance with this subsection (C). The
Borrower agrees to accept on the Discount Range Prepayment Response Date all
Discount Range Prepayment Offers received by Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Term Loan Prepayment in an aggregate
principal amount equal to the lower of (I) the Discount Range Prepayment Amount
and (II) the sum of all Submitted Amounts. Each Term Lender that has submitted a
Discount Range Prepayment Offer to accept prepayment at a discount to par that
is larger than or equal to the Applicable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Submitted Amount
(subject to any required proration pursuant to the following subsection (3)) at
the Applicable Discount (each such Term Lender, a “Participating Lender”).
 
(3)           If there is at least one Participating Lender, the Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
 

 
A-II-3

--------------------------------------------------------------------------------

 

Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Borrower of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
 
(D)           (1) Subject to the proviso to subsection (A) above, the Borrower
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Borrower, to (x) each Term
Lender and/or (y) each Lender with respect to any Class of Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $10,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date (as defined below). The Auction Agent will promptly
provide each Term Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Term Lender to the Auction Agent (or its delegate) by no later
than 5:00 p.m., on the third Business Day after the date of delivery of such
notice to such Term Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date (as defined
below), and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loans and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the
 

 
A-II-4

--------------------------------------------------------------------------------

 

Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.
 
(2)           The Auction Agent shall promptly provide the Borrower with a copy
of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. The Borrower shall review all
such Solicited Discounted Prepayment Offers and select the lowest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Borrower (the “Acceptable
Discount”), if any. If the Borrower elects to accept any Offered Discount at the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by the Borrower from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Borrower shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Borrower by the Acceptance Date, the Borrower shall
be deemed to have rejected all Solicited Discounted Prepayment Offers.
 
(3)           Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 2.05(a)(iv)(D). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by Auction Agent by
the Solicited Discounted Prepayment Response Date, in the order from largest
Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Borrower will prepay outstanding Term
Loans pursuant to this subsection (D) to each Qualifying Lender in the aggregate
principal amount and of the tranches specified in such Lender’s Solicited
Discounted Prepayment Offer at the Acceptable Discount; provided that if the
aggregate Offered Amount by all Qualifying Lenders whose Offered Discount is
greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(in consultation with the Borrower and subject to rounding requirements of the
Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the
 

 
A-II-5

--------------------------------------------------------------------------------

 

Auction Agent shall promptly notify (I) the Borrower of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each Term
Lender of the Discounted Prepayment Effective Date, the Acceptable Discount, and
the Acceptable Prepayment Amount of all Term Loans and the tranches to be
prepaid to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Term Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Borrower and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).
 
(E)           In connection with any Discounted Term Loan Prepayment, the
Borrower and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Borrower in connection therewith.
 
(F)           If any Term Loan is prepaid in accordance with paragraphs (B)
through (D) above, the Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. on the Discounted Prepayment Effective Date and all such prepayments
shall be applied to the remaining principal installments of the relevant tranche
of Loans on a pro rata basis across such installments. The Term Loans so prepaid
shall be accompanied by all accrued and unpaid interest on the par principal
amount so prepaid up to, but not including, the Discounted Prepayment Effective
Date together with any additional amounts required pursuant to Section
3.05.  Each prepayment of outstanding Term Loans pursuant to this Section
2.05(a)(iv) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective pro rata share of the Term Loans being prepaid. In connection with
each prepayment pursuant to this Section 2.05(a)(iv), the Borrower shall make a
representation to the Term Lenders that it does not possess material non-public
information (within the meaning of the United States and state securities laws)
with respect to the Borrower or its Subsidiaries or the securities of any of
them that (A) has not been disclosed to the Term Lenders generally (other than
Term Lenders who elect not to receive such information) and (B) could reasonably
be expected to have a material effect upon or otherwise be material to a
Lender’s decision to assign Loans, and shall waive any right to bring any action
against the Administrative Agent, in its capacity as such, in connection with
any such Discounted Term Loan Prepayment.
 
(G)           To the extent not expressly provided for herein, each Discounted
Term Loan Prepayment shall be consummated pursuant to procedures consistent with
the provisions in this Section 2.05(a)(iv), established by the Auction Agent
acting in its reasonable discretion and as reasonably agreed by the Borrower.
 

 
A-II-6

--------------------------------------------------------------------------------

 

(H)           Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(iv), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.
 
(I)           The Borrower and the Term Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this Section
2.05(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(iv) as well
as activities of the Auction Agent.
 
(J)           The Borrower shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by the Borrower to make
any prepayment to a Lender, as applicable, pursuant to this Section 2.05(a)(iv)
shall not constitute a Default or Event of Default under Section 8.01 or
otherwise).
 
(K)           The Borrower shall not use the proceeds from Revolving Credit
Loans or Swing Line Loans to make a voluntary prepayment pursuant to this
Section 2.05(a)(iv).
 



 
A-II-7

--------------------------------------------------------------------------------

 

 

 
EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ________, ____
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Credit Agreement, dated as of August 17, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), among Gentiva Health Services, Inc., a Delaware corporation
(the “Borrower”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.
 
The undersigned Responsible Officer hereby certifies in his official capacity
and not individually as of the date hereof that he/she is the __________________
of the Borrower, and that, as such, he/she is authorized to execute and deliver
this Compliance Certificate to the Administrative Agent on the behalf of the
Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Borrower has delivered (i) the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section and (ii) the
consolidating balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal year.  Such
consolidating statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such consolidated financial statements
fairly present in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes and such consolidating financial
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Borrower and its
Subsidiaries.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and financial condition of the Borrower
during the accounting period covered by such financial statements.
 
 
 
 
D-1

--------------------------------------------------------------------------------

 
 
 
 
3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and
 
[select one:]
 
[to the knowledge of the undersigned, during such fiscal period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]
 
--or--
 
[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]
 
4.           The representations and warranties of the Borrower contained in
Article V of the Agreement and all representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects (unless otherwise qualified by materiality or the occurrence of a
Material Adverse Effect) on and as of the date hereof, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (unless otherwise
qualified by materiality or the occurrence of a Material Adverse Effect) as of
such earlier date, and except that for purposes of this Compliance Certificate,
the representations and warranties contained in clauses (a) and (b) of Section
5.05 of the Agreement shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01 of the
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.
 
5.           The financial covenant analyses and information (such information
based on the financial statements delivered pursuant to Sections 6.01(a) and
6.01(b) of the Agreement) set forth on Schedules 1 and 2 attached hereto are
true and accurate on and as of the date of this Compliance Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of ________________, ______.
 

 
GENTIVA HEALTH SERVICES, INC.
         
By:
       
Name:
 
     
Title:
   

 
 


 
D-2

--------------------------------------------------------------------------------

 




For the Quarter/Year ended ___________________, ____ (“Statement Date”)
 
SCHEDULE 11
to the Compliance Certificate
($ in 000’s)
 


 
I.
Section 7.11 (a) – Consolidated Cash Interest Coverage Ratio.
               
A.
Consolidated EBITDA for Measurement Period ending on above date (“Subject
Period”):
                   
1.
Consolidated Net Income
$______
                 
2.
Consolidated Interest Charges
$______
                 
3.
Provision for income taxes
$______
                 
4.
Depreciation expenses
$______
                 
5.
Amortization expenses
$______
                 
6.
Extraordinary, unusual or non-recurring charges or losses related to settlement
of litigation existing on the Closing Date with respect to the Acquired Business
(aggregate amount not to exceed $25,000,000 since the Closing Date)
 
 
 
$______
                 
7.
Extraordinary, unusual or non-recurring charges or losses related to the
settlement of litigation, other than litigation relating the Acquired Business
existing on the Closing Date (aggregate amount not to exceed $20,000,000)
 
 
 
$______
                 
8.
Other extraordinary, unusual or non-recurring charges (not to exceed (1) the
amounts set forth on Schedule 1.01 for the periods set forth thereon and (2)
exclusive of amounts set forth in subclause (1), (A) $504,000 for the quarterly
period ended June 30, 2011, $3,345,000 for the quarterly period ended September
31, 2011 and $14,282,000 for the quarterly period ended December 31, 2011 pus
(B) $15,000 for each Measurement Period beginning after December 31, 2011)
$______
 

 
 
___________________
1
In the event of any inconsistency between this Exhibit and the Credit Agreement
itself, the terms of the Credit Agreement shall govern and control.

 

 
D-3

--------------------------------------------------------------------------------

 
 
 
 

   
9.
Any other non-cash charges or losses
$______
                 
10.
Costs associated with the Transactions
$______
                 
11.
Any fees, expenses, prepayment premium or other costs paid in connection with
the First Refinancing Amendment, Second Amendment or Third Amendment
$______
                 
12.
Charges or losses reducing Consolidated Net Income incurred in connection with
the closure of certain facilities and branch offices of the Borrower and its
subsidiaries during the fourth quarter of the fiscal year ended December 31,
2011 and during the fiscal year ended December 31, 2012 in an aggregate amount
not to exceed $5,000,000
$______
                 
13.
Anticipated cost savings and synergies attributable to the Transactions (not to
exceed $19.0 million, reduced by $4.75 million following each full fiscal
quarter following the Closing Date)
$______
                 
14.
Expenses incurred to the extent covered by indemnification provisions in any
agreement in connection with a Permitted Acquisition
$______
                 
15.
Expenses with respect to liability or casualty events or business interruption,
to the extent covered by insurance
$______
                 
16.
Non-cash purchase accounting adjustment and any writedowns or impairment losses
with respect to the valuation of long-lived assets to the extent deducted in
calculating Consolidated Net Income
$______
                 
17.
Non-cash losses from joint ventures and non-cash minority interest reductions
 
$______
                 
18.
Income tax credits
$______
                 
19.
Non-cash increases to Consolidated Net Income
$______
                 
20.
Extraordinary, unusual or non-recurring income or gain increasing Consolidated
Net Income other than income or gains resulting from the termination of interest
rate Swap Contracts in connection with the First Refinancing Amendment
 
 
 
 
$______
 
 
 

 
 
 
D-4

--------------------------------------------------------------------------------

 
 
 

               
21.
Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 + 7 + 8 + 9 + 10 + 11 + 12
+ 13 +14+15+16 + 17 – 18 – 19 – 20):
 
$______
               
B.
Consolidated Cash Interest Charges for Subject Period:
$______
               
C.
Consolidated Cash Interest Coverage Ratio (Line I.A.21 ¸ Line I.B):
 
____ to 1
     
Minimum required:
   

 

    Four Fiscal Quarters Ending  
Minimum Consolidated Cash
Interest Coverage Ratio
     
December 31, 2011
 
2.25 to 1.00
     
March 31, 2012
 
2.00 to 1.00
     
June 30, 2012
 
2.00 to 1.00
     
September 30, 2012
 
2.00 to 1.00
     
December 31, 2012
 
2.00 to 1.00
     
March 31, 2013
 
2.00 to 1.00
     
June 30, 2013
 
2.00 to 1.00
     
September 30, 2013
 
1.75 to 1.00
     
December 31, 2013
 
1.75 to 1.00
     
March 31, 2014
 
1.75 to 1.00
     
June 30, 2014
 
1.75 to 1.00
     
September 30, 2014
 
1.75 to 1.00
     
each fiscal quarter thereafter
 
2.00 to 1.00
 
   

 
II.
Section 7.11 (b) – Consolidated Leverage Ratio.
               
A.
Consolidated Funded Indebtedness at Statement Date:
$______
             
B
Consolidated EBITDA for Subject Period (Line I.A.21 above):
$______
             
C.
Consolidated Leverage Ratio (Line II.A ¸ Line II.B):
____ to 1
                             
Maximum permitted:
               

 

 
Four Fiscal Quarters Ending
 
Maximum Consolidated Leverage Ratio
     
Closing Date through the fourth fiscal quarter of 2011
 
4.75 to 1.00
     
March 31, 2012
 
6.25 to 1.00
     
June 30, 2012
 
6.25 to 1.00
     
September 30, 2012
 
6.25 to 1.00
     
December 31, 2012
 
6.25 to 1.00
   

 
 
 
 
 
D-5

--------------------------------------------------------------------------------

 
 
 

 
March 31, 2013
 
6.25 to 1.00
     
June 30, 2013
 
6.25 to 1.00
     
September 30, 2013
 
6.25 to 1.00
     
December 31, 2013
 
6.25 to 1.00
     
March 31, 2014
 
6.25 to 1.00
     
June 30, 2014
 
6.25 to 1.00
     
September 30, 2014
 
6.25 to 1.00
     
each fiscal quarter thereafter
 
 
5.75 to 1.00
   

 
III.
Section 7.12 -- Capital Expenditures.
               
A.
Capital Expenditures made during fiscal year to date:
$______
               
B.
Maximum permitted Capital Expenditures:
                 
1.
Total revenues of fiscal year of Borrower and its Subsidiaries
$______
                 
2.
1.5% of III.B.1
$______
                 
3.
Maximum permitted Capital Expenditures (III.B.2 * III.B.1)
$______
               
D.
Excess (deficient) for covenant compliance
(Line III.B – III.A):
$______
                   
Amount to be carried over to next fiscal year
(maximum of $12,500,000)
$______
             

 

   
Maximum permitted:
1.5% of the total revenues of the Borrower and its Subsidiaries on a
consolidated basis for any fiscal year
   



 
 
D-6

--------------------------------------------------------------------------------

 




 
For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
 
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Agreement)
 


 
Consolidated
EBITDA
 
 
 
Quarter
Ended
__________
 
Quarter
Ended
__________
 
Quarter
Ended
__________
 
Quarter
Ended
__________
Twelve
Months
Ended
__________
Consolidated
Net Income
         
+ Consolidated Interest Charges
         
+ Provision for income taxes
         
+ Depreciation expenses
         
+ Amortization expenses
         
+Extraordinary, unusual or non-recurring charges or losses related to settlement
of litigation existing on the Closing Date with respect to the Acquired Business
(aggregate amount not to exceed $25,000,000 since the Closing Date)
         
+Extraordinary, unusual or non-recurring charges or losses related to the
settlement of litigation, other than litigation relating the Acquired Business
existing on the Closing Date (aggregate
         

 
 
 
 
D-7

--------------------------------------------------------------------------------

 
 
 
 

   amount not to exceed $20,000,000)           
+ Other extraordinary, unusual or non-recurring charges (not to exceed (1) the
amounts set forth on Schedule 1.01 for the periods set forth thereon and (2)
exclusive of amounts set forth in subclause (1), (A) $504,000 for the quarterly
period ended June 30, 2011, $3,345,000 for the quarterly period ended September
31, 2011 and $14,282,000 for the quarterly period ended December 31, 2011 pus
(B) $15,000 for each Measurement Period beginning after December 31, 2011)
         
+ Any other non-cash charges or losses
         
+ Costs associated with the Transactions
         
+ Any fees, expenses, prepayment premium or other costs paid in connection with
the First Refinancing Amendment, Second Amendment or Third Amendment
         
+ Charges or losses reducing Consolidated Net Income incurred in connection with
the closure of certain facilities and branch offices of the Borrower and its
subsidiaries during the fourth quarter of the fiscal year ended December 31,
2011 and during the fiscal year ended December 31, 2012 in an aggregate amount
not to exceed $5,000,000
         

 
 
 
 
D-8

--------------------------------------------------------------------------------

 
 
 
 
+ Anticipated cost savings and synergies attributable to the Transactions (not
to exceed $19.0 million, reduced by $4.75 million following each full fiscal
quarter following the Closing Date)
         
+ Expenses incurred to the extent covered by indemnification provisions in any
agreement in connection with a Permitted Acquisition
         
+ Expenses with respect to liability or casualty events or business
interruption, to the extent covered by insurance
         
+ Non-cash purchase accounting adjustment and any writedowns or impairment
losses with respect to the valuation of long-lived assets to the extent deducted
in calculating Consolidated Net Income
         
+ Non-cash losses from joint ventures and non-cash minority interest reductions
         
- Income tax credits
         
- Non-cash increases to Consolidated Net Income
         

 
 
 
 
D-9

--------------------------------------------------------------------------------

 
 
 
 
- Extraordinary, unusual or non-recurring income or gain increasing Consolidated
Net Income other than income or gains resulting from the termination of interest
rate Swap Contracts in connection with the First Refinancing Amendment
         
= Consolidated EBITDA
 
         

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


 
D-10

--------------------------------------------------------------------------------

 



EXHIBIT L
 
FORM OF ACCEPTANCE AND PREPAYMENT NOTICE
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
This Acceptance and Prepayment Notice is delivered to you pursuant to (a)
Section 2.05(a)(iv)(D) of that certain Credit Agreement, dated as of August 17,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Gentiva Health
Services, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender and the other parties from time to time party
thereto, and (b) that certain Solicited Discounted Prepayment Notice, dated
______, 20__, from the Borrower (the “Solicited Discounted Prepayment
Notice”).  Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.
 
Pursuant to Section 2.05(a)(iv)(D) of the Credit Agreement, the Borrower hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [__]% in respect of the [__]1 Class of Term Loans (the “Acceptable
Discount”) in an aggregate amount not to exceed the Solicited Discounted
Prepayment Amount.
 
The Borrower expressly agrees that this Acceptance and Prepayment Notice shall
be irrevocable and is subject to the provisions of Section 2.05(a)(iv)(D) of the
Credit Agreement.
 
The Borrower hereby represents and warrants to the Auction Agent and each Term
Lender of the [__]2 Class of Term Loans as follows:
 
1.           The Borrower will not use proceeds of Revolving Credit Loans or
Swing Line Loans to fund this Discounted Term Loan Prepayment.
 
2.           [At least ten (10) Business Days have passed since the consummation
of the most recent Discounted Term Loan Prepayment as a result of a prepayment
made by a Borrower on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Borrower was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of any Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Term Lender.]3
 

______________________ 
1
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
2
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
3
Insert applicable representation.

 


 
L-1

--------------------------------------------------------------------------------

 


3.           The Borrower does not possess material non-public information
(within the meaning of the United States and state securities laws) with respect
to Borrower and its Subsidiaries or the securities of any of them that (A) have
not been disclosed to the Term Lenders generally (other than Term Lenders who
elect not to receive such information) and (B) could reasonably be expected to
have a material effect upon or otherwise be material to a Lender’s decision to
assign Loans.
 
4.           No Default or Event of Default has occurred, is continuing or would
result from the transactions contemplated by this notice.
 
The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.
 
The Borrower requests that the Auction Agent promptly notify each Term Lender
party to the Credit Agreement of this Acceptance and Prepayment Notice.
 
[The remainder of this page is intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
L-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.
 

 
GENTIVA HEALTH SERVICES, INC.
     
By:
   
Name:
   
Title:
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
L-3

--------------------------------------------------------------------------------

 




 
EXHIBIT M
 
FORM OF DISCOUNT RANGE PREPAYMENT NOTICE
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(C) of that certain Credit Agreement, dated as of August 17,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Gentiva Health
Services, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender and the other parties from time to time party
thereto.  Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.
 
Pursuant to Section 2.05(a)(v)(C) of the Credit Agreement, the Borrower hereby
requests that each Term Lender of the [__]1 Class of Term Loans submit a
Discount Range Prepayment Offer.  Any Discounted Loan Term Prepayment made in
connection with this solicitation shall be subject to the following terms:
 
1.           This Borrower Solicitation of Discount Range Prepayment Offers is
extended at the sole discretion of the Borrower to each Term Lender of the [__]2
Class of Term Loans.
 
2.           The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is $[__] of
the [__]3 Class of Term Loans (the “Discount Range Prepayment Amount”).7
 
3.           The Borrower is willing to make Discount Loan Prepayments at a
percentage discount to par value greater than or equal to [__]% but less than or
equal to [__]% of the [__]4 Class of Term Loans (the “Discount Range”).
 
To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York time, on the date that is the third Business Day following
the date of delivery of this notice pursuant to Section 2.05(a)(iv)(C) of the
Credit Agreement.
 

_______________________ 
1
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
2
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
3
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
4
Minimum of $10.0 million and whole increments of $1.0 million.

 
5
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 


 
M-1

--------------------------------------------------------------------------------

 




The Borrower hereby represents and warrants to the Auction Agent and each Term
Lender of the [__]6 Class of Term Loans as follows:
 
1. The Borrower will not use proceeds of Revolving Credit Loans or Swing Line
Loans to fund this Discounted Term Loan Prepayment.
 
2. [At least ten (10) Business Days have passed since the consummation of the
most recent Discounted Term Loan Prepayment as a result of a prepayment made by
the Borrower on the applicable Discounted Prepayment Effective Date.][At least
three (3) Business Days have passed since the date the Borrower was notified
that no Term Lender was willing to accept any prepayment of any Term Loan at the
Specified Discount, within the Discount Range or at any discount to par value,
as applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of the Borrower’s election not to accept any Solicited
Discounted Prepayment Offers made by a Term Lender.]7
 
3.           The Borrower does not possess material non-public information
(within the meaning of the United States and state securities laws) with respect
to Borrower and its Subsidiaries or the securities of any of them that (A)  have
not been disclosed to the Term Lenders generally (other than Term Lenders who
elect not to receive such information) and (B) could reasonably be expected to
have a material effect upon or otherwise be material to a Lender’s decision to
assign Loans.
 
4.           No Default or Event of Default has occurred, is continuing or would
result from the transactions contemplated by this notice.
 
The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.
 
The Borrower requests that the Auction Agent promptly notify each relevant Term
Lender party to the Credit Agreement of this Discount Range Prepayment Notice.
 
[The remainder of this page is intentionally left blank.]
 
 
 
 
 
 
 
 
 

___________________________ 
6
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
7
Insert applicable representation.

 


 
M-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.
 

 
GENTIVA HEALTH SERVICES, INC.
       
By:
     
Name:
     
Title:
 

 
Enclosure:  Form of Discount Range Prepayment Offer
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
M-3

--------------------------------------------------------------------------------

 


EXHIBIT N
 
FORM OF DISCOUNT RANGE PREPAYMENT OFFER
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
Reference is made to (a) the Credit Agreement, dated as of August 17, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Gentiva Health Services, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender and the other parties from time to time party thereto, and
(b) the Discount Range Prepayment Notice, dated ______, 20__, from the Borrower
(the “Discount Range Prepayment Notice”).  Capitalized terms used herein and not
otherwise defined herein shall have the meaning ascribed to such terms in the
Discount Range Prepayment Notice or, to the extent not defined therein, in the
Credit Agreement.
 
The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:
 
1.           This Discount Range Prepayment Offer is available only for
prepayment on [__]1 Class of Term Loans held by the undersigned.
 
2.           The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):
 
[__]2 Class of Term Loans - $[__]
 
3.           The percentage discount to par value at which such Discounted Term
Loan Prepayment may be made is [__]% in respect of the [__]3 Class of Term Loans
(the “Submitted Discount”).
 
The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [__]4 Class of Term Loans indicated above pursuant to
Section 2.05(a)(iv)(C) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate outstanding amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
 

__________________________ 
1
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
2
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
3
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
4
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 


 
N-1

--------------------------------------------------------------------------------

 


Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.
 
[The remainder of this page is intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
N-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.
 

 
[NAME OF TERM LENDER]
 
     
By:
     
Name:
     
Title:
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 


 
N-3

--------------------------------------------------------------------------------

 


EXHIBIT O
 
FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(D) of that certain Credit Agreement, dated as of August 17,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Gentiva Health
Services, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender and the other parties from time to time party
thereto.  Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.
 
Pursuant to Section 2.05(a)(iv)(D) of the Credit Agreement, the Borrower hereby
requests that each Term Lender of the [  ]1 Class of Term Loans submit a
Solicited Discounted Prepayment Offer.  Any Discounted Term Loan Prepayment made
in connection with this solicitation shall be subject to the following terms:
 
1.           This Borrower Solicitation of Discounted Prepayment Offers is
extended at the sole discretion of the Borrower to each Term Lender of the [__]2
Class of Term Loans.
 
2.           The maximum aggregate amount of the Discounted Term Loan Prepayment
that will be made in connection with this solicitation is (the “Solicited
Discounted Prepayment Amount”):3
 
[__]4 Class of Term Loans - $[__]
 
To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.05(a)(iv)(D) of the
Credit Agreement.
 
The Borrower requests that the Auction Agent promptly notify each Term Lender
party to the Credit Agreement of this Solicited Discounted Prepayment Notice.
 
[The remainder of this page is intentionally left blank.]

________________________ 
1
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
2
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
3
Minimum of $10.0 million and whole increments of $1.0 million.

 
4
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 


 
O-1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.
 

 
GENTIVA HEALTH SERVICES, INC.
     
By:
     
Name:
     
Title:
 

 
Enclosure:  Form of Solicited Discounted Prepayment Offer
 


 


 
O-2

--------------------------------------------------------------------------------

 


EXHIBIT P
 
FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
Reference is made to (a) the Credit Agreement, dated as of August 17, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Gentiva Health Services, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender and the other parties from time to time party thereto, and
(b) the Solicited Discounted Prepayment Notice, dated ______, 20__, from the
applicable Borrower (the “Solicited Discounted Prepayment Notice”).  Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Solicited Discounted Prepayment Notice or, to the
extent not defined therein, in the Credit Agreement.
 
To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.
 
The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:
 
1.           This Solicited Discounted Prepayment Offer is available only for
prepayment on the of the [__]1 Class of Term Loans held by the undersigned.
 
2.           The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):
 
[__]2 Class of Term Loans - $[__]
 
3.           The percentage discount to par value at which such Discounted Term
Loan Prepayment may be made is [__]% in respect of the [__]3 Class of Term Loans
(the “Offered Discount”).
 
The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [  ]4 Class of Term Loans pursuant to
Section 2.05(a)(iv)(D) of the Credit Agreement
 
 
_________________________ 
1
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
2
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
3
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
4
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 


 
P-1

--------------------------------------------------------------------------------

 
 
 
at a price equal to the Acceptable Discount and in an aggregate outstanding
amount not to exceed such Term Lender’s Offered Amount as such amount may be
reduced in accordance with the Solicited Discount Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.
 
[The remainder of this page is intentionally left blank.]
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
P-2

--------------------------------------------------------------------------------

 
 
 
 
 
 
IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.
 

 
[NAME OF TERM LENDER]
 
 
By:
     
Name:
     
Title:
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
P-3

--------------------------------------------------------------------------------

 


EXHIBIT Q
 
FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(iv)(B) of that certain Credit Agreement, dated as of August 17,
2010 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Gentiva Health
Services, Inc., a Delaware corporation (the “Borrower”), the Lenders from time
to time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender and the other parties from time to time party
thereto.  Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.
 
Pursuant to Section 2.05(a)(iv)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each Term Lender of the
[__]1 Class of Term Loans on the following terms:
 
1.           This Borrower Offer of Specified Discount Prepayment is available
only to each Term Lender of the [__]2 Class of Term Loans.
 
2.           The aggregate principal amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed
$[____] of the [__]3 Class of Term Loans (the “Specified Discount Prepayment
Amount”).4
 
3.           The percentage discount to par value at which such Discounted Term
Loan Prepayment will be made [__]% in respect of the [__]5 Class of Term Loans
(the “Specified Discount”).
 
To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.05(a)(v)(B) of the Credit Agreement.
 
The Borrower hereby represents and warrants to the Auction Agent and each Term
Lender of the of the [__]6 Class of Term Loans as follows:
 
___________________________ 
1
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
2
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
3
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
4
Minimum of $10.0 million and whole increments of $1.0 million.

 
5
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
 
 
Q-1

--------------------------------------------------------------------------------

 
 
 
 
1.           The Borrower will not use proceeds of Revolving Credit Loans or
Swing Line Loans to fund this Discounted Term Loan Prepayment.
 
2.           [At least ten (10) Business Days have passed since the consummation
of the most recent Discounted Term Loan Prepayment as a result of a prepayment
made by a Borrower on the applicable Discounted Prepayment Effective Date.][At
least three (3) Business Days have passed since the date the Borrower was
notified that no Term Lender was willing to accept any prepayment of any Term
Loan at the Specified Discount, within the Discount Range or at any discount to
par value, as applicable, or in the case of Borrower Solicitation of Discounted
Prepayment Offers, the date of the Borrower’s election not to accept any
Solicited Discounted Prepayment Offers made by a Term Lender.]7
 
3.           The Borrower does not possess material non-public information
(within the meaning of the United States and state securities laws) with respect
to Borrower and its Subsidiaries or the securities of any of them that (A)  have
not been disclosed to the Term Lenders generally (other than Term Lenders who
elect not to receive such information) and (B) could reasonably be expected to
have a material effect upon or otherwise be material to a Lender’s decision to
assign Loans.
 
4.           No Default or Event of Default has occurred, is continuing or would
result from the transactions contemplated by this notice.
 
The Borrower acknowledges that the Auction Agent and the relevant Term Lenders
are relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.
 
The Borrower requests that the Auction Agent promptly notify each relevant Term
Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.
 
[The remainder of this page is intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 

___________________________ 
6
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
7
Insert applicable representation.

 


 
Q-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.
 

 
GENTIVA HEALTH SERVICES, INC.
       
By:
     
Name:
     
Title:
 

 
Enclosure:  Form of Specified Discount Prepayment Response
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
Q-3

--------------------------------------------------------------------------------

 


EXHIBIT R
 
FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE
 
Date:  ______, 20__
 
To:  [Bank of America, N.A.], as Auction Agent
 
Ladies and Gentlemen:
 
Reference is made to (a) the Credit Agreement, dated as of August 17, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Gentiva Health Services, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender and the other parties from time to time party thereto, and
(b) the Specified Discount Prepayment Notice, dated ______, 20__, from the
Borrower (the “Specified Discount Prepayment Notice”).  Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Specified Discount Prepayment Notice or, to the extent not defined
therein, in the Credit Agreement.
 
The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(iv)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [__]1Class of Term Loans - $[__] held by such Term
Lender at the Specified Discount in an aggregate outstanding amount as follows:
 
 [__]2 Class of Term Loans - $[__]
 
The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [__]3 Class of Term Loans pursuant to
Section 2.05(a)(iv)(B) of the Credit Agreement at a price equal to the
[applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.
 
 [The remainder of this page is intentionally left blank.]

______________________________ 
1
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
2
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 
3
List applicable Class(es) of Term Loans (e.g., Term A Loans or Term B Loans).

 


 
R-1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.
 

 
[NAME OF TERM LENDER]
 
 
By:
     
Name:
     
Title:
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
R-2